      Case 4:19-cv-03552 Document 12 Filed on 01/08/20 in TXSD Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

NATHANIAL H. CONDER, III,                               )
                                                        )
                Plaintiff,                              )
                                                        )
v.                                                      )    Civil No. 4:19-cv-03552
                                                        )
US Department of the Treasury, Internal                 )
Revenue Commissioner and Social Security                )
Administration,                                         )
                                                        )
                        Defendant.                      )

             UNITED STATES’ CERTIFICATE OF INTERESTED PERSONS

        The United States of America, hereby states that the following persons and entities have a

financial interest in the outcome of this litigation.

        1. United States of America; and

        2. Nathanial H. Conder, III.

                                                RICHARD E. ZUCKERMAN
                                                PRINCIPAL DEPUTY ASSISTANT ATTORNEY
                                                GENERAL

                                                /s/ Stephanie M. Page
                                                STEPHANIE M. PAGE
                                                Texas State Bar No. 13428240
                                                Trial Attorney, Tax Division
                                                U.S. Department of Justice
                                                717 N. Harwood, Suite 400
                                                Dallas, Texas 75201
                                                (214) 880-9749
                                                (214) 880-9741 (FAX)
                                                Stephanie.m.page@usdoj.gov

                                                ATTORNEYS FOR THE UNITED STATES




                                                   1
     Case 4:19-cv-03552 Document 12 Filed on 01/08/20 in TXSD Page 2 of 2



                               CERTIFICATE OF SERVICE

      I certify that service of the foregoing document has been made by first class mail and
ECF on the 8th day of January, 2020 to the following:

Nathaniel H. Conder III
408 S. 7th Street
Baytown, Texas 77520
                                            /s/ Stephanie M. Page
                                            STEPHANIE M. PAGE




                                               2
